Exhibit 10.78
     AMENDMENT NO. 1, dated as of April 18, 2011 (this “Amendment”), to the
Employment Agreement by and between Burger King Corporation (together with any
successor thereto, the “Company”) and Jonathan Fitzpatrick (the “Executive”),
dated as of October 25, 2010 (the “Employment Agreement”).
          WHEREAS, Executive commenced employment with the Company on June 20,
2005; and
          WHEREAS, the Company desires that Executive continue to serve the
Company on the terms and conditions set forth in the Employment Agreement as
herein amended.
          NOW, THEREFORE, the Company and Executive hereby agree that the
Employment Agreement shall be amended as follows:
          1. Position and Responsibilities. Effective February 25, 2011, Section
2(b) of the Employment Agreement shall be amended to replace the title
“Executive Vice President, Global Operations” with “Executive Vice President,
Chief Brand and Operations Officer”.
          2. Base Salary. Effective April 22, 2011, Section 3 of the Employment
Agreement is hereby amended to replace the sum “$350,000” with the sum
“$400,000”.
          3. Annual Incentive Compensation. Effective as of January 1, 2011,
Section 4 of the Employment Agreement is amended to replace the words “One
Hundred Twenty percent (120%)”with the words “One Hundred Forty percent (140%)”.
          4. Payments Upon Certain Terminations.
          (a) Effective January 1, 2012, Section 8(f)(i)(A)(1) and
Section 8(f)(i)(A)(2) of the Employment Agreement are deleted in their
entireties and replaced with the following:
               “(A)(1) during the period commencing on the first business day
following the Date of Separation from Service and ending on the six (6) month
anniversary of the Date of Separation from Service, Executive shall receive, in
substantially equal installments, in accordance with the Company’s regular
payroll policies, an amount equal to the lesser of (x) the Safe Harbor Amount
(as defined below) and (y) one-half (1/2) of the Severance (as defined below)
(such lesser amount, the “Initial Severance Payment”); provided, that such
payments shall commence on the 60th day following the Date of Separation from
Service (the “Commencement Date”), provided, further, that the first installment
payment shall equal the sum of the installments that would have been made
between the Date of Separation from Service and the Commencement Date; and
                For purposes of Section 8(f)(i), the “Safe Harbor Amount” means
an amount equal to two times (2x) the lesser of (1) the sum of Executive’s
“annualized

 



--------------------------------------------------------------------------------



 



compensation” within the meaning of Code Section 409A and (2) the maximum amount
that may be taken into account under a qualified plan pursuant to Code
Section 401(a)(17) (i.e., with respect to 2010, $245,000). Additionally, for
purposes of Section 8(f)(i), the “Severance” means an amount equal to
Executive’s Base Salary as of the Date of Separation from Service.
               (A)(2) during the period commencing on the first business day
following the six (6) month anniversary of the Date of Separation from Service
and ending on the first anniversary of the Date of Separation from Service,
Executive shall receive in substantially equal installments, in accordance with
the Company’s regular payroll policies, an amount equal to (x) the Severance
minus (y) the Initial Severance Payment.
               (A)(3) a portion of Executive’s Annual Bonus for the fiscal year
of the Company during which Executive was employed that includes the Date of
Separation from Service, such portion to equal the Pro-Rata Bonus (defined in
Section 8(f)(ii) of the Employment Agreement), such amount to be payable to
Executive within five (5) business days following the Bonus Payment Date
(defined in Section 8(f)(ii) of the Employment Agreement).”
          (b) Effective January 1, 2012, Section 8(f)(i)(B) of the Employment
Agreement is amended to replace the word “second” with the word “first”.
          (c) Effective January 1, 2012, Section 8(f)(ii) shall be amended by
adding the words “and Section 8(f)(i)(A)(3)” immediately following the words
“For purposes of this Section 8(f)(ii)”.
          5. Restrictive Covenants.
          (a) Effective January 1, 2012, Section 9(b) of the Employment
Agreement is hereby amended by deleting the following parenthetical immediately
following the phrase “period of one (1) year”: “(or, in circumstances in which
Executive receives severance payments pursuant to Section 8(f)(i) hereof, the
period of two (2) years)”.
          (b) Effective January 1, 2012, Section 9(c) of the Employment
Agreement is hereby amended by deleting the following parenthetical immediately
following the phrase “one (1) year period”: “(or, in circumstances in which
Executive receives severance payments pursuant to Section 8(f)(i) hereof, the
two (2) year period)”.
          6. Equity Incentive Compensation. Executive will be eligible to
receive the following grant pursuant to the terms and conditions of the Equity
Plan: a grant of options to purchase one millishare (1/1000th of a share) each
of common stock of Burger King Worldwide Holdings, Inc., with the number of
millishares of common stock underlying the options having an aggregate grant
date fair value of $1,000,000, such valuation to be determined by the Company,
each option having an exercise price equal to the fair market value (as defined
in the Equity Plan or applicable award agreement) of one millishare of common
stock of Burger King Worldwide Holdings, Inc. on the grant date, which options
will cliff vest on October 19, 2015, provided that Executive remains in the
continuous employment of the Company from the date of grant to the vesting date

2 



--------------------------------------------------------------------------------



 



(the “Option Award”). The Option Award will be granted on May 1, 2011 (subject
to postponement as may be required pursuant to Burger King Worldwide Holdings,
Inc.’s Equity Grant Policy). Additionally, the Option Award will be evidenced by
award agreements in accordance with the terms of the Equity Plan and will be
subject to all applicable provisions of the Equity Plan.
          7. Modification. The Employment Agreement, except as expressly
modified hereby, shall remain in full force and effect.
          8. Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of Florida without reference to principles
of conflicts of laws.
[signature page follows]

3



--------------------------------------------------------------------------------



 



          Intending to be legally bound hereby, the parties have executed this
Amendment as of the date first set forth above.

            BURGER KING CORPORATION
          By   /s/ Bernardo Hees        Bernardo Hees              EXECUTIVE
          by   /s/ Jonathan Fitzpatrick        Jonathan Fitzpatrick           

 